IN THE SUPREME COURT OF NORTH CAROLINA

                                   No. 273A16

                             Filed 29 September 2017

STATE OF NORTH CAROLINA

             v.
JAMISON CHRISTOPHER GOINS



      Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel of

the Court of Appeals, ___ N.C. App. ___, 789 S.E.2d 466 (2016), reversing an order

denying defendant’s motion to suppress entered on 15 April 2015 by Judge Stuart

Albright, and vacating defendant’s guilty plea and judgments entered on 11 May 2015

by Judge Richard S. Gottlieb, all in Superior Court, Guilford County, and remanding

the case for further proceedings. Heard in the Supreme Court on 13 June 2017.


      Joshua H. Stein, Attorney General, by Shawn R. Evans and Kristin J. Uicker,
      Assistant Attorneys General, for the State-appellant.

       Drew Nelson for defendant-appellee.


      PER CURIAM.

      For the reasons stated in the dissenting opinion, the decision of the Court of

Appeals is reversed.

      REVERSED.